  Case 19-03095       Doc 27        Filed 01/15/20 Entered 01/15/20 14:49:17        Desc Main
                                     Document     Page 1 of 39


                        UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MINNESOTA


In Re:                                                Case No.: 19-32928-MER

Rancher’s Legacy Meat Co.,                            Chapter 11

                      Debtor.

Rancher’s Legacy Meat Co., as Debtor-in-
Possession and the Official Committee of
Unsecured Creditors of Rancher’s Legacy Meat
Co.,

                      Plaintiffs,
                                                      Adversary No.: 19-3095-MER
         vs.

James L. Ratcliff and Great Western Bank,

                      Defendants.


  NOTICE OF HEARING ON MOTION AND PLAINTIFFS’ PARTIAL MOTION FOR
    SUMMARY JUDGMENT REGARDING COUNT FOUR OF THE COMPLAINT


         1.    Plaintiffs Rancher’s Legacy Meat Co., as Debtor-in-Possession (“Rancher’s”) and

the Official Committee of Unsecured Creditors of Rancher’s Legacy Meat Co. (the

“Committee”) (collectively, the “Movants”), by and through their respective undersigned

attorneys, move the Court for the relief requested below, and give notice of hearing herewith.

         2.    The Court will hold a hearing on this motion at 9:30 a.m. on February 12, 2020,

before the Honorable Michael E. Ridgway in Courtroom 7W at the United States Courthouse,

300 South Fourth Street, Minneapolis, Minnesota, or as soon thereafter as counsel may be heard.

         3.    Pursuant to Local Rule 7056-1, any response to this motion must be filed and

served by delivery not later than January 29, 2020, which is fourteen days before the time set

for the hearing (including Saturdays, Sundays and holidays). Any reply brief must be filed and


1316733 v1
  Case 19-03095       Doc 27     Filed 01/15/20 Entered 01/15/20 14:49:17             Desc Main
                                  Document     Page 2 of 39


served by delivery not later than February 5, 2020. UNLESS A RESPONSE OPPOSING

THE MOTION IS TIMELY FILED, THE COURT MAY GRANT THE MOTION

WITHOUT A HEARING.

        4.     This motion is filed pursuant to Bankruptcy Rules 7056 and Local Rule 7056-1;

Movants that the Court enter summary judgment in their favor, and against Defendant James L.

Ratcliff (“Ratcliff”), on Count Four of their Complaint filed on October 15, 2019 (the

“Complaint”) [ECF #1].

        5.     Count Four of the Complaint seeks to avoid the lien purportedly held by Ratcliff

because it was not properly perfected and to recover the value of that lien for the benefit of the

Debtor’s bankruptcy estate.

        6.     Rancher’s filed a voluntary petition under Chapter 11 of the Bankruptcy Code on

September 20, 2019 (the “Petition Date”). This case (the “Case”) is pending in the United States

Bankruptcy Court for the District of Minnesota (the “Court”).

        7.     The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 17 and 1334

and in accordance with Local Bankruptcy Rule 1070-1.

        8.     This matter is a core proceeding, and pursuant to 28 U.S.C. sections 1408 and

1409, venue is appropriate in this court.

        9.     The underlying facts necessary to resolve Count Four of the Complaint are not in

dispute.

        10.    The formation of the Promissory Notes, execution of a Security Agreement and

efforts undertaken by Ratcliff to attempt to perfect his security interest are agreed upon

[Compare, Complaint at ECF # 1 and Ratcliff’s Amended Answer (the “Answer”) at ECF #14].




                                                 2
1316733 v1
  Case 19-03095         Doc 27     Filed 01/15/20 Entered 01/15/20 14:49:17               Desc Main
                                    Document     Page 3 of 39


          11.    The only issue in dispute between the Plaintiffs and Ratcliff is what the legal

significance of those underlying facts is as it relates to perfection, or lack thereof, of Ratcliff’s

asserted lien.

          12.    Plaintiffs admit Ratcliff obtained a security interest in substantially all of the

assets of Unger Meat Company (now Rancher’s Legacy Meat Co.).

          13.    However, that security interest lapsed on or about September 9, 2014, pursuant to

the provisions of the Uniform Commercial Code, as adopted in Minnesota, specifically Minn.

Stat. section 336.9-507.

          14.    Pursuant to the Uniform Commercial Code, when Unger Meat Company became

Rancher’s Legacy Meat Co. on May 9, 2014, its name change caused the name of the debtor

listed in Ratcliff’s UCC-1 to become seriously misleading pursuant to the provisions of Minn.

Stat. section 336.9-506.

          15.    As such, Ratcliff remained perfected by his financing statement for a period of

four months (i.e., through September 9, 2014). However, after September 9, 2014, Ratcliff’s

financing statement ceased to be effective to perfect his security interest in collateral acquired by

the Debtor. See, Minn. Stat. § 336.9-507(c)(2).

          WHEREFORE, the Movants respectfully request that the Court enter summary

judgment in their favor, and against Ratcliff, on Count Four of the Complaint determining the

lien of Ratcliff in all of the Debtor’s assets is unperfected and pursuant to 11 U.S.C §§ 544(b),

550, 551 avoiding the unperfected lien of Ratcliff and preserving that lien for the benefit of the

estate.




                                                    3
1316733 v1
  Case 19-03095     Doc 27   Filed 01/15/20 Entered 01/15/20 14:49:17        Desc Main
                              Document     Page 4 of 39


                                        Respectfully submitted,

                                        FOLEY & MANSFIELD, PLLP

Dated: January 15, 2020            By: /s/ Cameron A. Lallier
                                       Thomas J. Lallier (#163041)
                                       Cameron A. Lallier (#393213)
                                       250 Marquette Avenue, Suite 1200
                                       Minneapolis, MN 55401
                                       clallier@foleymansfield.com
                                       Telephone: (612) 338-8788

                                        ATTORNEYS FOR THE DEBTOR

                                        and

                                        PACHULSKI STANG ZIEHL & JONES LLP

Dated: January 15, 2020            By: /s/ Bradford J. Sandler
                                       Bradford J. Sandler (admitted pro hac vice)
                                       Colin R. Robinson (admitted pro hac vice)
                                       Steven W. Golden (admitted pro hac vice)
                                       919 North Market Street, 17th Floor
                                       Wilmington, DE 19801
                                       bsandler@pszjlaw.com
                                       Telephone: (302) 652-4100

                                        and

                                        Jeffrey D. Klobucar (#0389368)
                                        BASSFORD REMELE, P.A.
                                        100 South Fifth Street, Suite 1500
                                        Minneapolis, MN 55402
                                        jklobucar@bassford.com
                                        Telephone: (612) 333-3000

                                        COUNSEL FOR THE OFFICIAL COMMITTEE
                                        OF UNSECURED CREDITORS




                                          4
1316733 v1
  Case 19-03095        Doc 27         Filed 01/15/20 Entered 01/15/20 14:49:17       Desc Main
                                       Document     Page 5 of 39


                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MINNESOTA


In Re:                                                  Case No.: 19-32928-MER

Rancher’s Legacy Meat Co.,                              Chapter 11

                        Debtor.

Rancher’s Legacy Meat Co., as Debtor-in-
Possession and the Official Committee of
Unsecured Creditors of Rancher’s Legacy Meat
Co.,

                        Plaintiffs,
                                                        Adversary No.: 19-3095-MER
         vs.

James L. Ratcliff and Great Western Bank,

                        Defendants.


 MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS’ PARTIAL MOTION FOR
   SUMMARY JUDGMENT REGARDING COUNT FOUR OF THE COMPLAINT


                                           INTRODUCTION

         The Plaintiffs in this proceeding request that the Court enter summary judgment in their

favor, and against Defendant James L. Ratcliff (“Ratcliff”), on Count Four of their Complaint

filed on October 15, 2019 (the “Complaint”) [ECF #1]. Count Four of the Complaint seeks to

avoid the lien purportedly held by Ratcliff because it was not properly perfected and to recover

the value of that lien for the benefit of the Debtor’s bankruptcy estate.

         The underlying facts necessary to resolve Count Four of the Complaint are not in dispute.

The formation of the Promissory Notes, execution of a Security Agreement and efforts

undertaken by Ratcliff to attempt to perfect his security interest are agreed upon [Compare,

Complaint at ECF # 1 and Ratcliff’s Amended Answer (the “Answer”) at ECF #14]. The only


1316733 v1
  Case 19-03095        Doc 27      Filed 01/15/20 Entered 01/15/20 14:49:17               Desc Main
                                    Document     Page 6 of 39


issue in dispute between the Plaintiffs and Ratcliff is what the legal significance of those

underlying facts is as it relates to perfection, or lack thereof, of Ratcliff’s asserted lien.

        Plaintiffs admit Ratcliff obtained a security interest in substantially all of the assets of

Unger Meat Company (now Rancher’s Legacy Meat Co.). However, that security interest lapsed

on or about September 9, 2014, pursuant to the provisions of the Uniform Commercial Code, as

adopted in Minnesota, specifically Minn. Stat. section 336.9-507. Pursuant to the Uniform

Commercial Code, when Unger Meat Company became Rancher’s Legacy Meat Co. on May 9,

2014, its name change caused the name of the debtor listed in Ratcliff’s UCC-1 to become

seriously misleading pursuant to the provisions of Minn. Stat. section 336.9-506. As such,

Ratcliff remained perfected by his financing statement for a period of four months (i.e., through

September 9, 2014). However, after September 9, 2014, Ratcliff’s financing statement ceased to

be effective to perfect his security interest in collateral acquired by the Debtor. See, Minn. Stat.

§ 336.9-507(c)(2).

        For these reasons, as more fully set forth below, Plaintiffs’ request this Court grant their

Motion for Summary Judgment as to Count Four of the Complaint (the “Motion”).

             THERE IS NO GENUINE DISPUTE AS TO ANY MATERIAL FACT

        Based on Ratcliff’s Answer and on those documents specifically identified below, there

is no genuine dispute as to any material fact concerning the Motion:

        1.      Rancher’s Legacy Meat Co. filed a voluntary petition under Chapter 11 of the

Bankruptcy Code on September 20, 2019 (the “Petition Date”). Compare Complaint ¶1 with

Answer ¶2.

        2.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 17 and 1334

and in accordance with Local Bankruptcy Rule 1070-1. Compare Complaint ¶4 with Answer ¶8.



                                                    2
1316733 v1
  Case 19-03095       Doc 27     Filed 01/15/20 Entered 01/15/20 14:49:17             Desc Main
                                  Document     Page 7 of 39


        3.     This matter is a core proceeding, and pursuant to 28 U.S.C. sections 1408 and

1409, venue is appropriate in this court. Compare Complaint ¶6 with Answer ¶2.

        4.     In 2010, Ratcliff and Joseph Unger started a meat packaging company then

known as Unger Meat Company. Ratcliff bought the building to be used for the processing plant

and leased it to Unger Meat Company commencing in June 2010. Compare Complaint ¶15 with

Answer ¶2.

        5.     Ratcliff also provided funds to the Debtor as evidenced by two promissory notes

between Ratcliff, on one hand, and Unger Meat Company, on the other hand (the “Notes”); one

in the principal amount of $11,885,000 at 5% indexed interest rate and one in the principal

amount of $2,250,000 at 5.5% indexed interest rate. Both Notes are dated December 3, 2010.

Compare Complaint ¶16 with Answer ¶2. True and correct copies of the Notes are attached to

the Declaration of Arlyn J. Lomen (“Lomen Decl.”), submitted contemporaneously herewith, as

Exhibit A.

        6.     Pursuant to the security agreement dated December 3, 2010 (the “Security

Agreement”), Ratcliff asserted a security interest in certain of the Debtor’s assets, including:

               …all of Debtor’s equipment, including but not limited to the
               equipment described on Exhibit “1” hereto, inventory, lease
               agreement, accounts receivable, furniture and fixtures…

See Security Agreement ¶ 1. Lomen Decl. at ¶ 3 and Exhibit B. Notably, the Security

Agreement does not assert a lien on all of the Debtor’s assets, including general intangibles and

all other assets not specifically identified. Compare Complaint ¶19 with Answer ¶14.

        7.     On December 29, 2010, Ratcliff purportedly perfected his security interest in

Unger Meat Company’s assets granted pursuant to the Security Agreement by filing a UCC-1

Financing Statement with the Minnesota Secretary of State (the “2010 UCC-1”). Compare

Complaint ¶20 with Answer ¶15. Lomen Decl. at ¶ 4 and Exhibit C.

                                                 3
1316733 v1
  Case 19-03095         Doc 27      Filed 01/15/20 Entered 01/15/20 14:49:17                Desc Main
                                     Document     Page 8 of 39


        8.      On or about January 24, 2011, Ratcliff filed a UCC-3 Financing Statement

Amendment with the Minnesota Secretary of State (the “2011 UCC-3”). Compare Complaint

¶21 with Answer ¶ 2. Lomen Decl. at ¶ 5 and Exhibit D.

        9.      For its first two years, the Company rapidly lost money and in 2012, Ratcliff and

Neil Rustin, shareholders of Unger Meat Company, entered into an option agreement (the

“Option Agreement”) with a holding company named SSJR, LLC (“SSJR”). Pursuant to the

Option Agreement, SSJR had the option to purchase the Company for a cash payment of

$250,000.00 and the assumption of the Company’s debt owed to First National Bank of Vinita, a

bank controlled by Ratcliff. Compare Complaint ¶22 with Answer ¶16.

        10.     SSJR exercised its option and formally purchased the Company. In connection

therewith, Unger Meat Company changed its name to Rancher’s Legacy Meat Co., by

amendment to its Articles of Incorporation filed with the Minnesota Secretary of State, on May

6, 2014. Compare Complaint ¶23 with Answer ¶16. Lomen Decl. at ¶ 6.

        11.     Ratcliff did not file a further UCC statement with the Minnesota Secretary of

State until November 12, 2015, on which date he filed a UCC-3 continuation statement (the

“2015 UCC-3”) with the debtor’s name listed as “Unger Meat Company.” Compare Complaint

¶24 with Answer ¶17. Lomen Decl. at ¶ 7 and Exhibit E.

        12.     On January 10, 2019, Ratcliff filed a UCC-3 amendment with the Minnesota

Secretary of State (the “2019 UCC-3”) with the debtor listed as “Ranchers Legacy Meat Co.”

Compare Complaint ¶25 with Answer ¶18. Lomen Decl. at ¶ 8 and Exhibit F.

        13.     The Debtor’s inventory consists of raw ingredients (beef, pork and other species),

finished products, and packaging supplies. Raw ingredients may be fresh in nature or frozen. If

fresh, it has a very limited shelf life while if it’s in the frozen state, the shelf life is generally up



                                                     4
1316733 v1
     Case 19-03095      Doc 27     Filed 01/15/20 Entered 01/15/20 14:49:17              Desc Main
                                    Document     Page 9 of 39


to one year, but may be extended to beyond that timeframe if the product is handled

appropriately. Frozen product with more than 24 months of age may still be edible, but its value

would be greatly diminished. Packaging supplies may have an extended life, but generally have

limited value if extended beyond 2 to 3 years simply because labeling requirements change and

evolve over time. The oldest items in the Debtor’s inventory were purchased in 2016. Lomen

Decl. at ¶ 9.

         14.    The Debtor’s accounts receivable are generally not more than 45 days old and

have been replaced many times since 2014 such that there are no accounts receivable currently

existing from September of 2014. Lomen Decl. at ¶ 10 and Exhibit G.

                                            ARGUMENT

I)       Ratcliff Does Not Have a Perfected Security Interest in Rancher’s Assets Acquired
         on or After September 9, 2014.

         The following facts are undisputed as it relates to Ratcliff’s asserted security interest in

Rancher’s assets: (i) Unger Meat Company executed and delivered to Ratcliff a Security

Agreement dated December 3, 2010, by which Unger Meat Company pledged and granted

Ratcliff a security interest in its ownership interest in all of Unger’s equipment, inventory, lease

agreements, accounts receivable, furniture and fixtures, whether then owned or thereafter

acquired, together with all proceeds and products thereof and replacements therefor; (ii) Unger

Meat Company changed its name to Rancher’s Legacy Meat Co. by amendment to its Articles of

Incorporation on May 6, 2014; (iii) Ratcliff filed a UCC continuation statement on November 12,

2015, with the debtor listed as “Unger Meat Company”; and (iv) Ratcliff did not file a debtor

name change to reflect the change in his debtor’s name to Rancher’s Legacy Meat Co. until

January 10, 2019.




                                                   5
1316733 v1
  Case 19-03095       Doc 27      Filed 01/15/20 Entered 01/15/20 14:49:17               Desc Main
                                   Document     Page 10 of 39


        The Uniform Commercial Code’s provisions governing this particular issue were

changed significantly in 2010. Previously, the Uniform Commercial Code, in section 9-402,

required financing statements to contain the name, address, and signature of the debtor. It did

not define what constituted the name. Since the 2010 revisions, the definition of what constitutes

a sufficient name on the financing statement is specified and 9-506 specifies that an erroneous

name is seriously misleading unless the financing statement is saved by the safe harbor

provision. The revised provisions of the Uniform Commercial Code, as adopted in Minnesota,

provide as follows:

        336.9-503 NAME OF DEBTOR AND SECURED PARTY.

        (a) Sufficiency of debtor's name. A financing statement sufficiently provides the
        name of the debtor:

               (1) except as otherwise provided in paragraph (3), if the debtor is a
               registered organization or the collateral is held in a trust that is a registered
               organization, only if the financing statement provides the name that is
               stated to be the registered organization's name on the public organic
               record most recently filed with or issued or enacted by the registered
               organization's jurisdiction of organization which purports to state, amend,
               or restate the registered organization's name;

         (b) Additional debtor-related information. A financing statement that provides
        the name of the debtor in accordance with subsection (a) is not rendered
        ineffective by the absence of:

               (1) a trade name or other name of the debtor; or

               (2) unless required under subsection (a)(6)(B), names of partners,
               members, associates, or other persons comprising the debtor.

        (c) Debtor's trade name insufficient. A financing statement that provides only the
        debtor's trade name does not sufficiently provide the name of the debtor.

        336.9-506 EFFECT OF ERRORS OR OMISSIONS.

        (a) Minor errors and omissions. A financing statement substantially satisfying the
        requirements of this part is effective, even if it has minor errors or omissions,
        unless the errors or omissions make the financing statement seriously misleading.



                                                  6
1316733 v1
  Case 19-03095       Doc 27      Filed 01/15/20 Entered 01/15/20 14:49:17             Desc Main
                                   Document     Page 11 of 39


        (b) Financing statement seriously misleading. Except as otherwise provided in
        subsection (c), a financing statement that fails sufficiently to provide the name of
        the debtor in accordance with section 336.9-503(a) is seriously misleading.

        (c) Financing statement not seriously misleading. If a search of the records of the
        filing office under the debtor's correct name, using the filing office's standard
        search logic, if any, would disclose a financing statement that fails sufficiently
        to provide the name of the debtor in accordance with section 336.9-503(a), the
        name provided does not make the financing statement seriously misleading.

        (d) Debtor's correct name. For purposes of section 336.9-508(b), the "debtor's
        correct name" in subsection (c) means the correct name of the new debtor.

        336.9-507 EFFECT OF CERTAIN EVENTS ON EFFECTIVENESS OF
        FINANCING STATEMENT.

        (a) Disposition. A filed financing statement remains effective with respect to
        collateral that is sold, exchanged, leased, licensed, or otherwise disposed of and in
        which a security interest or agricultural lien continues, even if the secured party
        knows of or consents to the disposition.

        (b) Information becoming seriously misleading. Except as otherwise provided in
        subsection (c) and section 336.9-508, a financing statement is not rendered
        ineffective if, after the financing statement is filed, the information provided in
        the financing statement becomes seriously misleading under section 336.9-506.

        (c) Change in debtor's name. If the name that a filed financing statement
        provides for a debtor becomes insufficient as the name of the debtor under section
        336.9-503 (a) so that the financing statement becomes seriously misleading under
        section 336.9-506:

               (1) the financing statement is effective to perfect a security interest in
               collateral acquired by the debtor before, or within four months after, the
               filed financing statement becomes seriously misleading; and

               (2) the financing statement is not effective to perfect a security interest in
               collateral acquired by the debtor more than four months after the filed
               financing statement becomes seriously misleading, unless an amendment
               to the financing statement which renders the financing statement not
               seriously misleading is filed within four months after the financing
               statement became seriously misleading.

Minn. Stat. §§ 336.9-503, 506 and 507 (emphasis added).

        Case law analyzing the 2010 revisions to the Uniform Commercial Code remains in its

infancy. However, at least one appellate court within the Eighth Circuit has addressed the issue.


                                                  7
1316733 v1
  Case 19-03095         Doc 27     Filed 01/15/20 Entered 01/15/20 14:49:17               Desc Main
                                    Document     Page 12 of 39


See, In re EDM Corp., 431 B.R. 459 (B.A.P. 8th Cir. 2010). After conducting a thorough

analysis of the applicable provisions of the Uniform Commercial Code and prior Eighth Circuit

decisions, the EDM Corp. court concluded,

                 In sum, we interpret § 9–503 to mean exactly what it says: if the
                 debtor is a registered organization, then a financing statement
                 “provides the name of the debtor” only if it “provides the name of
                 the debtor indicated on the public record of the debtor's jurisdiction
                 of organization”—nothing more and nothing less.

Id. at 466 (emphasis added).

          It is worth noting that the EDM Corp. court found the secured lender was not validly

perfected even though its UCC financing statement included the debtor’s organizational name.

The mere inclusion of a d/b/a name in addition to the debtor’s organizational name was enough

to negate perfection of the secured lender’s asserted security interest. By comparison, here,

Ratcliff filed his continuation statement in November 2015 under the completely wrong debtor’s

name. No UCC search for Rancher’s Legacy Meat Co. would have revealed the financing

statement that Ratcliff now seeks to enforce as a valid, perfected, first priority lien on Rancher’s

assets.

          On May 6, 2014, Unger Meat Company became Rancher’s Legacy Meat Co. Ratcliff

was aware of the change of name. When the name of the debtor on his security interest changed,

Ratcliff was required to file an amendment within four months reflecting the name change to

maintain perfection. Ratcliff did not file a change of name amendment until January 10, 2019,

more than four years after his perfection had lapsed.




                                                   8
1316733 v1
  Case 19-03095        Doc 27     Filed 01/15/20 Entered 01/15/20 14:49:17              Desc Main
                                   Document     Page 13 of 39


                                          CONCLUSION

        For all of the foregoing reasons, Plaintiffs respectfully request this Court grant their

Motion, avoid the lien asserted by Defendant James L. Ratcliff, and preserve that lien for the

benefit of the estate pursuant to 11 U.S.C. sections 554(b), 550 and 551.

                                                Respectfully submitted,

                                                FOLEY & MANSFIELD, PLLP

Dated: January 15, 2020                   By: /s/ Cameron A. Lallier
                                              Thomas J. Lallier (#163041)
                                              Cameron A. Lallier (#393213)
                                              250 Marquette Avenue, Suite 1200
                                              Minneapolis, MN 55401
                                              clallier@foleymansfield.com
                                              Telephone: (612) 338-8788

                                                ATTORNEYS FOR THE DEBTOR

                                                and

                                                PACHULSKI STANG ZIEHL & JONES LLP

Dated: January 15, 2020                   By: /s/ Bradford J. Sandler
                                              Bradford J. Sandler (admitted pro hac vice)
                                              Colin R. Robinson (admitted pro hac vice)
                                              Steven W. Golden (admitted pro hac vice)
                                              919 North Market Street, 17th Floor
                                              Wilmington, DE 19801
                                              bsandler@pszjlaw.com
                                              Telephone: (302) 652-4100

                                                and

                                                Jeffrey D. Klobucar (#0389368)
                                                BASSFORD REMELE, P.A.
                                                100 South Fifth Street, Suite 1500
                                                Minneapolis, MN 55402
                                                jklobucar@bassford.com
                                                Telephone: (612) 333-3000

                                                COUNSEL FOR THE OFFICIAL COMMITTEE
                                                OF UNSECURED CREDITORS


                                                  9
1316733 v1
  Case 19-03095        Doc 27        Filed 01/15/20 Entered 01/15/20 14:49:17      Desc Main
                                      Document     Page 14 of 39


                         UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MINNESOTA


In Re:                                                Case No.: 19-32928-MER

Rancher’s Legacy Meat Co.,                            Chapter 11

                       Debtor.

Rancher’s Legacy Meat Co., as Debtor-in-
Possession and the Official Committee of
Unsecured Creditors of Rancher’s Legacy Meat
Co.,

                       Plaintiffs,
                                                      Adversary No.: 19-3095-MER
         vs.

James L. Ratcliff and Great Western Bank,

                       Defendants.


 UNSWORN DECLARATION OF ARLYN J. LOMEN IN SUPPORT OF PLAINTIFFS’
 PARTIAL MOTION FOR SUMMARY JUDGMENT REGARDING COUNT FOUR OF
                        THE COMPLAINT


Arlyn J. Lomen, under penalty of perjury, states as follows:

         I am the President of Rancher’s Legacy Meat. Co. (“Rancher’s” or “Debtor”). I make this

unsworn declaration in support of the Plaintiffs’ Partial Motion for Summary Judgment

Regarding Count Four of the Complaint.

         1.     I am familiar with the books and records of Rancher’s as well as with Rancher’s

assets, debts and operations.

         2.     Rancher’s executed two promissory notes, each dated December 3, 2010, in favor

of Defendant James L. Ratcliff (“Ratcliff”) in the amounts of $11,885,000.00 and $2,250,000.00,




1316462 v1
  Case 19-03095        Doc 27    Filed 01/15/20 Entered 01/15/20 14:49:17           Desc Main
                                  Document     Page 15 of 39


respectively. Attached hereto as Exhibit A are true and correct copies of the two promissory

notes (the “Notes”).

        3.      Rancher’s executed a Security Agreement in favor of Ratcliff on December 3,

2010 (the “Security Agreement”). The Security Agreement granted Ratcliff a lien in

substantially all of the Rancher’s assets. A true and correct copy of the Security Agreement is

attached as Exhibit B.

        4.      On December 29, 2010, Ratcliff purportedly perfected his security interest in

Debtor’s assets granted pursuant to the Security Agreement by filing a UCC-1 Financing

Statement with the Minnesota Secretary of State (the “2010 UCC-1”). as Document No.

201022606390. A true and correct copy of the 2010 UCC-1 is attached hereto as Exhibit C.

        5.      On or about January 24, 2011, Ratcliff filed a UCC-3 Financing Statement

Amendment with the Minnesota Secretary of State (the “2011 UCC-3”) as Document No.

20112290995. A true and correct copy of the 2011 UCC-3 is attached hereto as Exhibit D.

        6.      Unger Meat Company changed its name to Rancher’s Legacy Meat Co. by

amendment to its Articles of Incorporation on May 6, 2014.

        7.      Ratcliff did not file a further UCC statement with the Minnesota Secretary of

State until November 12, 2015, on which date he filed a UCC-3 continuation statement (the

“2015 UCC-3”) as Document No. 854026600022, with the debtor’s name listed as “Unger Meat

Company.” A true and correct copy of the 2015 UCC-3 is attached hereto as Exhibit E.

        8.      On January 10, 2019, Ratcliff filed a UCC-3 amendment with the Minnesota

Secretary of State (the “2019 UCC-3”) as Document No. 854026600022, with the debtor listed

as “Ranchers Legacy Meat Co.” A true and correct copy of the 2019 UCC-3 is attached hereto

as Exhibit F.



                                                 2
1316462 v1
Case 19-03095   Doc 27   Filed 01/15/20 Entered 01/15/20 14:49:17   Desc Main
                          Document     Page 16 of 39
Case 19-03095   Doc 27   Filed 01/15/20 Entered 01/15/20 14:49:17   Desc Main
                          Document     Page 17 of 39




                                                                     Exhibit A
Case 19-03095   Doc 27   Filed 01/15/20 Entered 01/15/20 14:49:17   Desc Main
                          Document     Page 18 of 39




                                                                     Exhibit A
Case 19-03095   Doc 27   Filed 01/15/20 Entered 01/15/20 14:49:17   Desc Main
                          Document     Page 19 of 39




                                                                     Exhibit A
Case 19-03095   Doc 27   Filed 01/15/20 Entered 01/15/20 14:49:17   Desc Main
                          Document     Page 20 of 39




                                                                     Exhibit A
Case 19-03095   Doc 27   Filed 01/15/20 Entered 01/15/20 14:49:17   Desc Main
                          Document     Page 21 of 39




                                                                     Exhibit A
Case 19-03095   Doc 27   Filed 01/15/20 Entered 01/15/20 14:49:17   Desc Main
                          Document     Page 22 of 39




                                                                     Exhibit A
Case 19-03095   Doc 27   Filed 01/15/20 Entered 01/15/20 14:49:17   Desc Main
                          Document     Page 23 of 39




                                                                     Exhibit A
Case 19-03095   Doc 27   Filed 01/15/20 Entered 01/15/20 14:49:17   Desc Main
                          Document     Page 24 of 39




                                                                     Exhibit A
Case 19-03095   Doc 27   Filed 01/15/20 Entered 01/15/20 14:49:17   Desc Main
                          Document     Page 25 of 39




                                                                     Exhibit B
Case 19-03095   Doc 27   Filed 01/15/20 Entered 01/15/20 14:49:17   Desc Main
                          Document     Page 26 of 39




                                                                     Exhibit B
Case 19-03095   Doc 27   Filed 01/15/20 Entered 01/15/20 14:49:17   Desc Main
                          Document     Page 27 of 39




                                                                     Exhibit B
Case 19-03095   Doc 27   Filed 01/15/20 Entered 01/15/20 14:49:17   Desc Main
                          Document     Page 28 of 39




                                                                     Exhibit B
Case 19-03095   Doc 27   Filed 01/15/20 Entered 01/15/20 14:49:17   Desc Main
                          Document     Page 29 of 39




                                                                     Exhibit B
Case 19-03095   Doc 27   Filed 01/15/20 Entered 01/15/20 14:49:17   Desc Main
                          Document     Page 30 of 39




                                                                     Exhibit C
Case 19-03095   Doc 27   Filed 01/15/20 Entered 01/15/20 14:49:17   Desc Main
                          Document     Page 31 of 39




                                                                     Exhibit C
Case 19-03095   Doc 27   Filed 01/15/20 Entered 01/15/20 14:49:17   Desc Main
                          Document     Page 32 of 39




                                                                     Exhibit D
Case 19-03095   Doc 27   Filed 01/15/20 Entered 01/15/20 14:49:17   Desc Main
                          Document     Page 33 of 39




                                                                     Exhibit D
Case 19-03095   Doc 27   Filed 01/15/20 Entered 01/15/20 14:49:17   Desc Main
                          Document     Page 34 of 39




                                                                     Exhibit D
Case 19-03095   Doc 27   Filed 01/15/20 Entered 01/15/20 14:49:17   Desc Main
                          Document     Page 35 of 39




                                                                     Exhibit E
Case 19-03095   Doc 27   Filed 01/15/20 Entered 01/15/20 14:49:17   Desc Main
                          Document     Page 36 of 39




                                                                     Exhibit F
        Case 19-03095                 Doc 27         Filed 01/15/20 Entered 01/15/20 14:49:17                                 Desc Main
                                                      Document     Page 37 of 39
Customer No.   Name                                                 Credit Limit Balance Due Current        31 - 60 Days 61 - 90 Days Over 90 Days
AUG001         Augustine's Bar & Bakery                             No Limit             177.69      207.27            0.00         0.00      -29.58
BAR002         Barker's Bar and Grill                               No Limit           1,803.65        0.00        1,803.65         0.00        0.00
BEK002         BEK - Albuquerque                                    No Limit         19,379.96   19,171.45             0.00         0.00      208.51
BEK003         BEK - Amarillo                                       No Limit         20,570.80   20,568.11             0.00         0.00        2.69
BEK004         BEK - Dallas/Fort Worth                              No Limit        101,324.37   74,949.94             0.00         0.00  26,374.43
BEK005         BEK - Houston                                        No Limit        103,912.00   90,911.66           195.08       116.52  12,688.74
BEK006         BEK - Little Rock                                    No Limit         15,041.80   15,041.80             0.00         0.00        0.00
BEK007         BEK - Oklahoma                                       No Limit         69,016.08   64,160.61             0.00         0.00    4,855.47
BEK008         BEK - San Antonio                                    No Limit        132,418.15  132,418.12             0.00         0.00        0.03
BEK009         BEK - Alabama                                        No Limit         24,163.07   24,163.07             0.00         0.00        0.00
BIG002         Big Ten Supper Club, Inc                             No Limit              -0.45        0.00            0.00         0.00       -0.45
BPP001         Beeler's Pure Pork                                   No Limit           4,210.96   4,210.96             0.00         0.00        0.00
BRU001         Revelry, LLC dba Brunson's                           No Limit           1,791.45   1,791.45             0.00         0.00        0.00
CAR001         Cargill Meat Solutions                               No Limit         60,385.68   69,178.49             0.00       -49.20   -8,743.61
CCD001         Concord Farms, LLC                                   No Limit           3,933.55        0.00            0.00         0.00    3,933.55
COS001         Cossettas Inc.                                       No Limit         21,204.45   21,204.45             0.00         0.00        0.00
CRO001         Regency Midwest Ventures dba Crown Plaza Mpls West   No Limit          -4,000.25        0.00            0.00         0.00   -4,000.25
EMP001         Employee Purchase Program                            No Limit           1,083.33   1,083.33             0.00         0.00        0.00
ENT002         Entrees Finest                                       No Limit           8,547.00   8,547.00             0.00         0.00        0.00
GOL001         Gold Nugget Tavern & Grille                          No Limit           7,783.42        0.00            0.00         0.00    7,783.42
GPB001         Great Plains Beef, LLC                               No Limit           9,192.38        0.00            0.00         0.00    9,192.38
IND001         Indianhead Foodservice Dist                          No Limit           8,162.12  15,177.36             0.00    -7,015.00       -0.24
KEM001         Kemps LLC V#50364                                    No Limit           1,184.40   1,184.40             0.00         0.00        0.00
LAN002         Lancer Catering                                      No Limit           6,129.16   5,111.57         2,521.95       115.40   -1,619.76
MAL001         Malones Bar and Grill                                No Limit             136.71      136.71            0.00         0.00        0.00
MAL002         MALLORY'S RESTAURANT & ROOFTOP BAR                   No Limit            -162.00        0.00            0.00         0.00     -162.00
MAS001         Mason Brothers Co.                                   No Limit            -609.00        0.00            0.00         0.00     -609.00
MAY002         Maynards Restaurant - Rogers                         No Limit             329.43      375.00            0.00         0.00      -45.57
MBD001         Martin Brothers Distributing Co., Inc.               No Limit         28,636.60   28,636.60             0.00         0.00        0.00
MID001         Midamar Corporation                                  No Limit        104,158.66   55,612.38        50,165.08         0.00   -1,618.80
MISC001        Miscellaneous                                        No Limit           3,393.98   3,393.98             0.00         0.00        0.00
MOR001         MHC Bunker Hills LLC                                 No Limit            -430.40        0.00            0.00         0.00     -430.40
NOK001         The Nook                                             No Limit           1,479.20      945.20          534.00         0.00        0.00
NUT001         Nutrition & Culinary Commissary Kitchen              No Limit             902.56        0.00            0.00         0.00      902.56
PAR001         Phillips Inv Co dba Park Tavern                      No Limit            -247.48        0.00            0.00         0.00     -247.48
PFG001         Performance Food Group                               No Limit         11,833.91         0.00            0.00         0.00  11,833.91
PFG005         Performance Food Group, Inc.                         No Limit         18,026.53   18,026.53             0.00         0.00        0.00
POH001         Pohl Food Service                                    No Limit         53,713.34   53,480.34           233.00         0.00        0.00
RAS001         Rastellis                                            No Limit        109,592.00  109,320.00             0.00         0.00      272.00
REI001         Reinhart Foodservice, LLC                            No Limit         24,563.22   24,563.22             0.00         0.00        0.00
RFM001         R&F Marketing                                        No Limit           5,686.51   4,261.34         1,425.17         0.00        0.00
ROY001         Royal Foods Inc.                                     No Limit         44,751.96   39,214.97         5,412.10         0.00      124.89
SCC001         St. Croix Casino                                     No Limit            -820.58        0.00            0.00         0.00     -820.58
SHN001         Steakhouse Naturals, LLC                             No Limit             125.42        0.00          125.42         0.00        0.00
SUN001         Sunshine Factory                                     No Limit             402.02      402.02            0.00         0.00        0.00
SYS075         Sysco Minnesota, Inc.                                No Limit         18,329.78   18,524.45          -194.67         0.00        0.00
SYS089         Sysco Detroit                                        No Limit         66,793.56   66,793.56             0.00         0.00        0.00
TET001         Teton Waters Ranch, LLC                              No Limit         16,644.00   16,644.00             0.00         0.00        0.00
UIB001         Upper Iowa Beef                                      No Limit             200.40      200.40            0.00         0.00        0.00
UPP001         Upper Lakes Foods, Inc.                              No Limit         83,373.24  119,201.21          -406.43         0.00 -35,421.54
UPP002         Upper Lakes Foods, Inc.                              No Limit        116,460.86   58,535.64             0.00         0.00  57,925.22
USF001         US Foods - Minneapolis                               No Limit         33,996.77   33,996.71             0.02         0.00        0.04
VIC001         Art LLC dba Victoria Burrow                          No Limit             474.60        0.00            0.00         0.00      474.60
WBL001         White Bear Lake Lions Club                           No Limit           1,280.00   1,280.00             0.00         0.00        0.00
WEL001         Five Star Senior Living, Inc.                        No Limit             269.61      783.12            0.00         0.00     -513.51

               Total                                                             1,360,700.18   1,223,408.42   61,814.37     -6,832.28     82,309.67




                                                                                                                                 Exhibit G
  Case 19-03095        Doc 27        Filed 01/15/20 Entered 01/15/20 14:49:17       Desc Main
                                      Document     Page 38 of 39


                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MINNESOTA


In Re:                                                 Case No.: 19-32928-MER

Rancher’s Legacy Meat Co.,                             Chapter 11

                       Debtor.

Rancher’s Legacy Meat Co., as Debtor-in-
Possession and the Official Committee of
Unsecured Creditors of Rancher’s Legacy Meat
Co.,

                       Plaintiffs,
                                                       Adversary No.: 19-3095-MER
         vs.

James L. Ratcliff and Great Western Bank,

                       Defendants.


         ORDER GRANTING PLAINTIFFS’ PARTIAL MOTION FOR SUMMARY
           JUDGMENT REGARDING COUNT FOUR OF THE COMPLAINT


         This proceeding came before the Court on the Plaintiffs’ Partial Motion for Summary

Judgment Regarding Count Four of the Complaint (the “Motion”). Based on the Motion and the

file and having determined that the relief requested is appropriate, accordingly,

         IT IS ORDERED:

         1.     The Plaintiffs’ Motion is GRANTED.

         2.     On May 6, 2014, the Debtor changed its name from Unger Meat Company to

Rancher’s Legacy Meat Co (the “Name Change”).

         3.     As of that date, Ratcliff’s UCC financing statements became seriously misleading

pursuant to Minn. Stat. § 336.9-506.




1316733 v1
  Case 19-03095       Doc 27     Filed 01/15/20 Entered 01/15/20 14:49:17              Desc Main
                                  Document     Page 39 of 39


        4.     Pursuant to Minn. Stat. § 336.9-507, upon the expiration of the four month period

following the Name Change, or September 6, 2014, Ratcliff’s security interest became

unperfected because Ratcliff did not file a UCC-3 reflecting the Name Change, thus rendering

the 2010 UCC-1 and the 2011 UCC-3 “seriously misleading.”

        5.     In order to re-perfect his security interest, Ratcliff was required to file a new

UCC-1 pursuant to Minn. Stat. § 336.9-310, but he failed to do so.

        6.     The lien asserted by Defendant James L. Ratcliff is avoided pursuant to 11 U.S.C.

§ 544(a)(3) and is preserved for the benefit of the bankruptcy estate pursuant to 11 U.S.C. § 551.



Dated: ______________, 2020
                                              ____________________________________
                                              Honorable Michael E. Ridgway
                                              UNITED STATES BANKRUPTCY JUDGE




                                                  2
1316733 v1
